DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Double Patenting
	Claims 1 - 20 of this application conflict with claims 1 - 20 of U.S. Patent 10,625,162.  37 CFR 1.78(b) provides that when two or more applications filed by the same applicant contain conflicting claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application.  Applicant is required to either cancel the conflicting claims from all but one application or maintain a clear line of demarcation between the applications.  See MPEP § 822.
	A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the conflicting claims so they are no longer coextensive in scope.  The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
	Claims 1 – 20 are objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1 – 20 of U.S. 10,625,162.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).
s 1 – 20 be found allowable, claims 1  - 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).
	Claims 1 - 20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 – 20 of U.S. Patent No. 10,625,162.  This is a double patenting rejection.
	Claims 1 and 11 recite a gaming system for rewarding users of an online game based on cooperative gameplay among multiple users, the gaming system comprising: a memory; and game server, the game server comprising: one or more processors configured by machine-readable instructions to: execute an instance of the online game and to use the instance to generate game state information that is transmitted to client computing platforms, the game state information facilitating presentation of the online game to the users via the client computing platforms, wherein the client computing platforms are associated with the users; identify groups of users interacting with the online game cooperatively to progress toward one or more game objectives, and to determine amounts of cooperative gameplay engaged in by individual ones of the identified groups in the online game such that, for a first identified group of users engaged in cooperative gameplay toward one or more first game objectives, a first amount of cooperative gameplay engaged in by the first identified group of users is determined, wherein the first amount of cooperative gameplay is based on a first amount of time spent by the first identified group of users during the cooperative gameplay in the online game; and reward the identified groups of users based on the determined amounts of cooperative gameplay without regard to whether the identified groups of users are successful in achieving any particular game objectives, wherein rewards 20Patent Application Attorney Docket No. 45MP-044035 include a first reward made available to the first identified group of users (claim 1, lines 1 – 29). 
	Claims 2 and 12 recite wherein the one or more processors are configured by machine-readable instructions such that determination of the first amount of cooperative gameplay is made independent from achievement and/or successful accomplishment of any particular game objectives in the online game by users in the first identified group of users, (claim 2, lines 1 – 5). 
	Claims 3 and 13 recite wherein the amounts of cooperative gameplay are determined based on amounts of cooperative activity by the identified groups of users towards one or more particular game objectives, (claim 3, lines 1 – 3). 
	Claims 4 and 14 recite wherein the amounts of cooperative gameplay are determined based on amounts of cooperative activity by the identified groups of users in the online game as a whole, (claim 4, lines 1 – 3). 
	Claims 5 and 15 recite wherein the amounts of cooperative gameplay are cumulative over a period of time, (claim 5, lines 1 – 2). 
	Claims 6 and 16 recite wherein the period of time is the entire in-game life of the users or a sliding window of time, (claim 6, lines 1 – 2). 
	Claims 7 and 17 recite wherein the amounts of cooperative gameplay are determined based on time spent by the users in cooperative activities, (claim 7, lines 1 – 2). 
	Claims 8 and 18 recite wherein the amounts of cooperative gameplay are determined further based on at least one of number of sessions in which the users participated in cooperative activities, number of cooperative attempts at achieving a particular game objective, and number of times participating in a given cooperative activity, (claim 8, lines 1 – 5). 
(claim 9, lines 1 – 3). 
	Claims 10 and 20 recite wherein the rewards are for cooperative gameplay and not for solo gameplay by the individual users of the identified groups, (claim 10, lines 1 – 3). 
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M THOMAS whose telephone number is (571)272-1699. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.M.T/Examiner, Art Unit 3715           

/DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715